t c memo united_states tax_court james h upchurch petitioner v commissioner of internal revenue respondent docket no filed date robert e kovacevich for petitioner james w clark and keith medleau for respondent memorandum findings_of_fact and opinion gerber judge respondent determined deficiencies in additions to and increased interest on federal_income_tax for petitioner's and taxable years as follows additions to tax sec sec sec year deficiency a a a dollar_figure --- --- big_number --- dollar_figure big_number big_number --- --- dollar_figure additions to tax increased interest sec sec sec year c dollar_figure --- big_number --- big_number 3dollar_figure --- --- percent of the interest due on the deficiency the entire underpayment of income_tax is a substantial_underpayment attributable to tax-motivated transactions under sec_6621 for respondent in an amendment to answer determined an addition_to_tax under sec_6661 of dollar_figure as an alternative to the addition_to_tax under sec_6659 shown the issues remaining for our consideration concern whether petitioner is liable for additions to tax under sec_6653 a for under sec_6653 and for and and for increased interest under sec_6621 for and in an amendment to answer respondent alleged that petitioner was liable for an addition_to_tax under sec_6661 for that addition_to_tax remains in controversy the parties stipulated that the facts and conclusions in the opinion rendered in schillinger v all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated commissioner tcmemo_1990_640 affd 1_f3d_954 9th cir control as to the income_tax deficiencies in the aforementioned case it was decided that the taxpayer's energy device had a fair_market_value not in excess of dollar_figure the alleged purchase_price was dollar_figure and that the taxpayer was not entitled to deductions and credits because his object was solely to gain a significant tax advantage and not to earn an economic profit petitioner has conceded the income_tax deficiencies in this case which are based on a disallowance of dollar_figure loss from evergreen partnership i evergreen and investment_tax_credit carrybacks and an investment_tax_credit of dollar_figure dollar_figure dollar_figure dollar_figure for and respectively additionally respondent conceded that petitioner is not liable for additions to tax under sec_6659 for the taxable years or findings of fact2 petitioner resided in veradale washington at the time his petition was filed in this case after high school petitioner served years in the u s marine corps until september of when he began college his major was in physical education petitioner obtained a degree in and a master’s degree in from through the time of trial petitioner taught the parties' stipulation of facts along with stipulated documents are incorporated by this reference mathematics biology health physical education and was also involved in coaching at the secondary school and college levels petitioner and george chalich mr chalich were friends who had met in high school played high school football together and for a time were teachers at the same school after mr chalich retired from teaching he solicited petitioner's interest in certain tax-sheltered annuities and investment opportunities mr chalich sold investments for professional investors group inc professional a washington corporation mr chalich asked petitioner if he knew of any other teachers who were interested in investing ultimately petitioner and another friend and teacher bill pecha mr pecha talked to mr chalich about investing mr pecha whose educational background was in chemistry and petitioner worked together in a college wrestling program petitioner and mr pecha discussed with mr chalich investment in an energy saving device through a promotion of saxon energy investment saxon petitioner had also discussed other possible investments with mr chalich including one involving stamps philatelic and another involving electrical pain management xylocain petitioner was interested in energy- related investments because of increases in gasoline prices the effects of an oil embargo and because sources of energy were becoming more limited petitioner discussed with mr pecha the possibility of investing in saxon which was being offered or promoted by professional and mr chalich petitioner to some extent relied on mr pecha's background in chemistry in considering whether to become involved in saxon petitioner attended about six meetings or discussions conducted by professional prior to investing in saxon professional advised petitioner that he could be at risk without signing a note and that his investment in the energy device held through the evergreen partnership would be funded by the refund of prior years' income taxes generated by the carryback of investment tax_credits petitioner was also advised that his involvement in evergreen would result in reductions of his current and future years' tax_liabilities petitioner also understood that he could retain any_tax savings generated through his investment petitioner stated that he was interested in the investment for retirement purposes and that his primary motivation was not the tax benefits but his actions belie that statement petitioner was aware that evergreen was to lease the energy device but after investing and claiming the tax benefits he made no effort to inquire whether the energy device had been leased petitioner was aware that in addition to the initial lease payment of about dollar_figure the partnership and or partners were not obligated to make any payments unless the device was leased to a user petitioner believed that his 667-percent interest in evergreen which held an interest in the energy device was worth about dollar_figure to dollar_figure petitioner's claim for a refund reflects a cost_basis of dollar_figure for the energy device so that petitioner's 667-percent share of the cost would have been dollar_figure petitioner did not physically examine the energy device or determine whether the value or price was appropriate mr chalich also acquired a 244-percent interest in evergreen at the time of making the investment in evergreen petitioner earned about dollar_figure from his teaching and his net_worth was less than dollar_figure petitioner had some investment experience by means of involvement in an investment club through which shares of stock had been acquired prior to investing petitioner did not make any specific inquiries concerning the energy device or its use petitioner generally discussed heating costs with the school custodian where he worked other than people connected with professional petitioner did not consult with anyone specifically qualified with respect to the technology underlying the energy device or tax ramifications concerning the investment prior to investing in evergreen petitioner did not consult with attorneys or accountants in connection with income_tax matters including the preparation of his income_tax return petitioner and his former wife sally upchurch went to dave shriver mr shriver an accountant to discuss whether the investment in the energy device transaction packaged by saxon was a viable investment and whether the tax aspects were proper petitioner states that the accountant assured petitioner that it was a proper investment mr shriver however was connected with mr chalich and was a part of the professional organization and he was referred to in professional's advertising or promotional brochure professional earned commissions or income on the sale of shelter investments to its clients in order to invest petitioner and sally upchurch borrowed dollar_figure secured_by a second mortgage on their residence the loan however was at least dollar_figure less than the refunds and or tax reductions generated by the energy-device transaction petitioner and sally upchurch entered into an agreement with professional on date for a dollar_figure fee professional was to assist petitioner in developing a financial plan which included consultation on ways to increase capital in addition professional was to provide a 1-hour conference with a lawyer and another with an accountant there is no indication whether the fee was paid or the services performed other than the consultations with mr shriver the accountant petitioner and sally upchurch acquired a 667-percent interest in evergreen which in turn was to hold an interest in an energy-saving device petitioner's understanding of the transaction was that an interest in the energy device would be purchased by the investors through evergreen which would lease the device to a user who would save on energy he did not expect a profit in the early years of the energy device's operation because the revenue from the expected energy savings would be utilized to make lease payments he expected to recoup his investment by means of the tax benefits petitioner was married to sally upchurch from to when they were divorced petitioner filed joint returns for and with sally upchurch who had prepared the returns their federal_income_tax return and claim_for_refund of prior years' taxes were prepared by mr shriver and after claiming the pass-through_deduction and credits from evergreen petitioner and sally upchurch received refunds and tax reductions which exceeded his out-of-pocket expenditure by about dollar_figure after the investment in evergreen and the receipt of the tax benefits including the refunds petitioner did not pursue or keep track of his investment in the partnership or the energy device or its operation petitioner thought that mr chalich and others from professional had attempted to contact saxon energy in new york city ultimately petitioner agreed with respondent that he was not entitled to the investment tax_credits and deductions purportedly generated by investment in the energy device opinion petitioner concedes that he is liable for the underlying income_tax deficiencies but contends that he is not liable for the additions to tax and increased interest in that regard petitioner bears the burden_of_proof with respect to the additions to tax under sec_6653 and the increased interest under sec_6621 rule a 79_tc_846 respondent raised the sec_6661 addition_to_tax by affirmative allegation in the answer and accordingly bears the burden_of_proof with respect to that item rule a 103_tc_170 for sec_6653 and for the through tax years sec_6653 impose an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 for and imposes an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would employ under the circumstances 85_tc_934 the question is whether a particular taxpayer's actions in connection with the transactions were reasonable in light of his experience and the nature of the investment or business see 60_tc_728 when considering the negligence addition_to_tax we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which they approached their investment mcpike v commissioner tcmemo_1996_46 a taxpayer may avoid liability for the additions to tax under sec_6653 and by relying on competent professional advice if it was reasonable to rely on such advice 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered in order for reliance on professional advice to excuse a taxpayer from the additions to tax for negligence the taxpayer must show that such professional had the expertise and knowledge of the pertinent facts to provide valuable and dependable advice on the subject matter 39_f3d_402 2d cir affg tcmemo_1993_480 freytag v commissioner supra kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence goldman v commissioner supra 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir 92_tc_958 affd without published opinion 921_f2d_280 9th cir 92_tc_827 91_tc_524 reliance has also been rejected when neither the taxpayer nor the advisers relied upon had knowledge about the nontax business aspects of the contemplated venture goldman v commissioner supra freytag v commissioner supra 85_tc_557 lax v commissioner tcmemo_1994_329 affd without published opinion 72_f3d_123 3d cir steerman v commissioner tcmemo_1993_447 rogers v commissioner tcmemo_1990_619 petitioner argues that his investment approach was reasonably prudent for a person of his sophistication and circumstances he describes himself as a person with a modest net_worth and no background or experience in tax matters petitioner also explained that pincite years old he was unsophisticated and had not consulted an accountant or an attorney up until his involvement in the energy device he also notes that his ex-wife prepared their and returns and that he relied on an accountant or his advisers in the particulars of deciding whether to invest the bona fides of the investment and the manner in which the transaction should be reported to respondent conversely respondent argues that petitioner is college- educated and without experience in energy devices based on that premise respondent argues that petitioner's failure to inquire about comparable costs of energy devices obtain independent appraisals or seek the review of the promotional offering materials by anyone other than the promoters and individuals connected with the promoters was not reasonable under the circumstances petitioner in arguing that his reliance on advisers was reasonable relies in particular on the following three opinions 105_tc_1 66_f3d_729 5th cir affg in part and revg in part tcmemo_1994_228 and 939_f2d_874 9th cir affg in part and revg in part tcmemo_1989_390 in wentz v commissioner supra pincite reliance on advisers was not a factor and we held that the taxpayers' legal position although rejected by the court was reasonable under the circumstances in that connection petitioner does not argue that his reporting position was reasonable instead petitioner has conceded that he is liable for the income_tax deficiency in each year in chamberlain v commissioner supra pincite the court_of_appeals for the fifth circuit expressed the following standard for reliance on professional advice the reliance must be objectively reasonable taxpayers may not rely on someone with an inherent conflict of interest or someone with no knowledge concerning that matter upon which the advice is given in this regard the supreme court noted that when an accountant or attorney advises a taxpayer on a matter of tax law such as whether liability exists it is reasonable for the taxpayer to rely on that advice fn refs omitted the court_of_appeals in a footnote made the comment that the chamberlain case demonstrates that one may enter into a transaction without a profit_motive but not be negligent in claiming a tax loss if that claim is in reasonable reliance on the advice of a tax expert id pincite n respondent contends that the chamberlain holding is distinguishable from petitioner's situation the tax or professional adviser in chamberlain was an accountant unaffiliated with the investment promoters or sellers and therefore did not have a conflict of interest see chamberlain v commissioner tcmemo_1994_228 finally in norgaard v commissioner supra pincite the court_of_appeals for the ninth circuit found that the taxpayers' method_of_accounting for gambling_losses met the standard of due care or what a reasonable and prudent person would do and consequently that they were not negligent respondent contends that norgaard is distinguishable because the deductions in that case would have been allowable if substantiated here petitioner must show that he met the standard of care that the court_of_appeals for the ninth circuit found was met in norgaard in other words the taxpayers in norgaard met their burden by convincing the court that their accounting system was reasonable under the circumstances and petitioner must show that his approach here was in a like manner reasonable petitioner has conceded the income_tax deficiencies agreeing that the facts and conclusions of schillinger v commissioner tcmemo_1990_640 control that aspect of the case in schillinger we found that the energy device which the taxpayers claimed had a cost of dollar_figure in fact had a fair_market_value of dollar_figure in addition we found that the taxpayer in schillinger invested in the energy-device leasing program solely to gain a tax advantage and not to earn an economic profit here petitioner claims to have invested for retirement purposes and that his primary motivation was not the related tax benefits petitioner's actions however do not support his claim petitioner during his trial testimony exhibited an understanding of the details and operation of the energy-device leasing transaction he understood that he had no obligations beyond the front-end payment of the amount of his investment and consulting fees of professional moreover petitioner knew that the cost of his investment would be funded by the refund of taxes already paid in this regard petitioner netted and received more than dollar_figure in excess of his expenditure to become involved in the transaction petitioner characterized himself as a person of modest means at the time of his involvement in the transaction he earned about dollar_figure annually from teaching and his net_worth was less than dollar_figure although petitioner attended several meetings prior to investing after the investment and receipt in cash of the tax benefits he did nothing to determine the status of his investment petitioner did not personally observe the energy device of which he thought his share of the cost approximated dollar_figure additionally he did not ascertain whether any energy device had actually been leased in this regard it was petitioner's understanding that lease payments would be made from the lessee's energy savings as a matter of perspective we find it difficult to believe that petitioner was expecting the energy device or his partnership investment to provide an income stream or residual_value for retirement or any other purpose a reasonable person with a dollar_figure net_worth and dollar_figure salary who was buying a 16-percent interest in an energy device allegedly worth almost dollar_figure million could be expected to have more than a detached interest in seeing the device and or verifying its value or the eventual outcome of its proposed energy savings this is especially so although he testified to a value for his interest of about dollar_figure petitioner's claim for a refund reflects that he was claiming an investment_credit based on dollar_figure value which represents his 667-percent interest in evergreen and the energy device accordingly the energy device had a purported cost of dollar_figure for a well-educated person like petitioner who had not been significantly involved in businesses or investments prior to that time a reasonable person in these circumstances would be more concerned about the bona fides of the transaction once petitioner was at least dollar_figure ahead from the refund of his and taxes and reductions in tax he lacked interest in the transaction and its ultimate outcome this reflects that petitioner's primary if not sole motivation for involvement in the transaction was the tax_benefit received on the front end rather than an interest in income or retirement income sources petitioner contends that he reasonably relied on his friend mr chalich the salesman and coinvestor his coworker mr pecha the chemistry teacher and coinvestor and mr shriver the accountant connected with the promoter sales organization there is no allegation that mr chalich had any expertise in energy devices or the economics of the transaction in question other than their long-term friendship which has no bearing on this issue petitioner has not shown that it was reasonable to rely on mr chalich concerning mr pecha he was a chemistry teacher and involved in a wrestling program with petitioner in addition mr pecha also invested in the same saxon energy-device leasing transaction as petitioner although petitioner relied on mr pecha's educational and teaching background with respect to the technical aspects of the energy-device transaction such reliance considering petitioner's background and experience did not rise to the level of the duty_of care standard that would be reasonable in these circumstances petitioner has not shown that mr pecha other than his background in chemistry had any specialized knowledge or technical qualifications necessary to assess the effectiveness or economics of the energy device in question there is no indication that mr pecha ever personally observed the device or that he had conducted independent research concerning it considering petitioner's level of education and his limited understanding of the mechanics of the transaction his reliance on mr pecha was not reasonable petitioner also claims that the accountant mr shriver assured him that the energy-device transaction was a proper investment in this regard petitioner also contends that mr shriver was an independent certified_public_accountant so as not to be connected with the promoters or to have a financial interest in the sale of the investment petitioner's claim of mr shriver's independence is not supported in the record to the contrary professional's a self-proclaimed promoter or seller of tax_shelters brochure contains the following statement about mr shriver we arrange for a qualified_tax specialist to be available for consultation and to provide accounting services to whatever extent you may need by appointment an initial hour of time with david shriver c p a is provided with your financial plan should you elect to schedule more time with mr shriver he will discuss a fee schedule for the services to be rendered petitioner entered into a dollar_figure agreement with professional for service which included hour with a certified_public_accountant whom we must assume is mr shriver petitioner has failed to show mr shriver's independence from the organization that at the very least benefits from the sale of the investment opportunity on which mr shriver opined considering established precedent and the specific circumstances of this case it was not reasonable for petitioner to rely on the individuals in question petitioner had a clear basic understanding of the dynamics and magnitude of this energy-device transaction he was aware that his tax benefits and any potential for income stemmed from the lease of a device whose purported cost relative to his net_worth and income was substantial his focus was primarily if not solely on the tax benefits petitioner would have otherwise been concerned about the bona fides of the transaction if petitioner was interested in income retirement or otherwise he would at the very least want to know whether such an energy device existed operated was leased and had value equivalent to the claims on which his reported credits and deductions were based accordingly it was not reasonable for him to ignore the bona fides of the transaction or to rely on persons who were without specialized knowledge or who had a financial interest in or direct connection to the sale of the tax-shelter product therefore petitioner is liable for the additions to tax for negligence for under sec_6653 and for and under sec_6653 and respondent in an amendment to the answer alleged in the alternative if petitioner was not found liable for an addition_to_tax under sec_6659 for the taxable_year that petitioner should be found liable for an addition under sec_6661 sec_6661 provides for a 25-percent addition if there is a substantial_understatement an understatement is substantial when it exceeds the greater of dollar_figure or percent of the amount of tax required to be shown on the return sec_6661 respondent points out that the income_tax deficiency for resulting from petitioner's investment in evergreen exceeded dollar_figure and that petitioner has conceded that he is liable for that portion of the deficiency sec_6661 and ii provides for reductions in the understatement to the extent that there was adequate_disclosure or substantial_authority in the case of a tax_shelter however the adequate_disclosure exception does not apply and in addition to having substantial_authority a taxpayer must have reasonably believed it to be more_likely_than_not that the tax treatment was proper sec_6661 and ii respondent bears the burden_of_proof because the sec_6661 addition_to_tax was first raised in respondent's answer rather than in the notice_of_deficiency rule a respondent contends that the record reflects the following facts that satisfy her burden petitioner knew that he would receive tax benefits dollar_figure over his total cash investment petitioner conducted virtually no independent investigation or evaluation of the promoter's or its associates' or agents' expertise or of the economic viability of the energy device after investing no inquiry was made as to whether an energy device had been placed_in_service even though deductions and credits were claimed in summary respondent contends that the record reflects that petitioner was motivated by tax benefits rather than economic profit respondent also notes that other taxpayers with the same or substantially_similar investments in energy devices have been found by this court to have lacked substantial_authority for the treatment of the tax_shelter items citing schillinger v commissioner tcmemo_1990_640 petitioner argues that he relied on persons whom he believed to be more knowledgeable and that such reliance was reasonable petitioner references four court opinions which he believes support his position that sec_6661 should not be applied here 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 933_f2d_757 9th cir 902_f2d_380 5th cir revg tcmemo_1988_408 and rosenthal v commissioner tcmemo_1995_603 sec_1 b income_tax regs provides that reliance on the advice of a professional such as an appraiser an attorney or an accountant would not necessarily constitute a showing of reasonable_cause and good_faith reliance on professional advice however would constitute a showing of reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith it is evident from the record that petitioner did not have substantial_authority and because of the nature of the transaction tax_shelter he is not entitled to rely on adequate_disclosure to reduce any substantial_understatement accordingly we address whether petitioner's reliance was reasonable and in good_faith the case sec_4 cited by petitioner apply the same standard as set forth in sec_1 b income_tax regs in each of the cases it appears that the taxpayers relied on the advice of a tax professional who was independent and had previously assisted the taxpayer prior to the time in question in the acquisition and or reporting of transactions for investment and or tax purposes for purposes of reporting federal income taxes petitioner had not relied on accountants or lawyers prior to his involvement it is noted that 71_f3d_515 5th cir affg in part and revg in part tcmemo_1994_179 involves whether good_faith reliance on tax professionals is a defense to sec_6621 and does not specifically concern a substantial_understatement under sec_6661 with professional and evergreen his reliance in this setting was not reasonable and or in good_faith petitioner had no prior experience with mr shriver who was connected with the promoter seller of the investment in a similar manner petitioner's friend mr chalich was not qualified regarding the technical aspects or physical properties of the investment in addition as a salesman for professional he was not independent as noted in the discussion concerning the addition_to_tax for negligence it was not reasonable for petitioner to rely on professional and its agents and associates because they earned fees in connection with the sale of the tax_shelters furthermore the individuals petitioner relied upon lacked not only independence but also any specific expertise concerning the subject matter of petitioner's investment vehicle we again note that petitioner a college graduate with an advanced degree was knowledgeable about the manner in which the transaction was to operate and that he would receive cash dollar_figure greater than his out-of-pocket investment also petitioner was aware that the energy device was to be leased and that it had a substantial value even though he stated that he was relying on the investment for his retirement he took no actions to determine if the device existed was in use or had value after he received his dollar_figure plus return he did virtually nothing that would have supported the assertions he made in this case accordingly the record supports respondent's assertion that a substantial_understatement under sec_6661 exists with respect to petitioner's taxable_year respondent also determined that petitioner was liable for increased interest under sec_6621 for each of the taxable years and the increased interest equal sec_120 percent of the interest payable under sec_6601 with respect to any substantial_underpayment attributable to a tax- motivated transaction an underpayment is substantial if it exceeds dollar_figure sec_6621 a tax_motivated_transaction includes among other categories valuation overstatements within the meaning of sec_6659 and any sham or fraudulent transaction see sec_6621 and v respondent has conceded that sec_6659 is not applicable in this case accordingly we consider whether the energy-device transaction was a sham or fraudulent transactions that lack economic_substance or a profit_motive are sham transactions under sec_6621 see eg 89_tc_986 sec_301_6621-2t q a- temporary proced admin regs fed reg date respondent argues that the facts here support a holding that petitioner's energy-device transaction was a tax_motivated_transaction within the meaning of sec_6621 as with the prior issues petitioner argues that he did not expect to make an immediate profit but that he expected retirement income from the transaction for the reasons already expressed herein petitioner's motivation for investment in the energy device was to obtain the tax benefits and his actions do not support his claim that he intended or expected to earn profits upon retirement or otherwise accordingly we hold that petitioner is liable for the increased interest in each tax_year to reflect the foregoing and due to concessions decision will be entered under rule
